OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4417 Shelton Funds (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100, San Francisco, CA 94104 (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: (415) 398-2727 Date of fiscal year end: August 31 Date of reporting period: February 28, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Semi-Annual Report February 28, 2013 California Tax-Free Income Fund California Insured Intermediate Fund California Tax-Free Money Market Fund U.S. Government Securities Fund Short-Term U.S. Government Bond Fund The United States Treasury Trust S&P 500 Index Fund S&P MidCap Index Fund S&P SmallCap Index Fund Shelton Core Value Fund European Growth & Income Fund Nasdaq-100 Index Fund (800) 955-9988 www.sheltoncap.com email us at info@sheltoncap.com This report is intended only for the information of shareholders or those who have received the offering prospectus covering shares of beneficial interest of the Shelton Funds (referred to collectively as the “Funds” or individually the “Fund”) which contains information about the management fee and other costs. Investments in shares of the funds of the Shelton Funds are neither insured nor guaranteed by the U.S. Government, and there is no assurance that any Fund which is a Money Market Fund will be able to maintain a stable net asset value of $1.00 per share. Table of Contents February 28, 2013 About Your Fund’s Expenses 1 Top Holdings and Sector Breakdowns 3 Portfolio of Investments 7 Statements of Assets & Liabilities 27 Statements of Operations 29 Statements of Changes in Net Assets 31 Financial Highlights 36 Notes to Financial Statements 49 Board of Trustees and Executive Officers 56 Board Approval of the Investment Advisory Agreements 57 About Your Fund’s Expenses (Unaudited) February 28, 2013 We believe it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees if any, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from a Fund’s gross income, directly reduce the investment return of the Fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples below are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table below illustrates the Funds’ costs in two ways: Actual fund return - This line helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from a Fund’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period.” Hypothetical 5% Return - This line is intended to help you compare a Fund’s costs with those of other mutual funds. It assumes that the Fund had a return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect any transactional costs. None of the Funds charge a sales load except Class A shares. Therefore, the information under the heading “Based on Hypothetical 5% Return before expenses” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about a Fund’s expenses, including annual expense ratios since inception, can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value September 1, 2012 Ending Account Value February 28, 2013 Expenses Paid During Period* Net Annual Expense Ratio California Tax-Free Income Fund Direct Shares Based on Actual Fund Return 0.72% Based on Hypothetical 5% Return before expenses 0.72% California Tax-Free Money Market Fund Direct Shares Based on Actual Fund Return 0.53% Based on Hypothetical 5% Return before expenses 0.53% U.S. Government Securities Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% A Shares Based on Actual Fund Return 0.99% Based on Hypothetical 5% Return before expenses 0.99% Short-Term U.S. Government Bond Fund Direct Shares Based on Actual Fund Return 0.59% Based on Hypothetical 5% Return before expenses 0.59% K Shares Based on Actual Fund Return 1.09% Based on Hypothetical 5% Return before expenses 1.09% The United States Treasury Trust Direct Shares Based on Actual Fund Return 0.53% Based on Hypothetical 5% Return before expenses 0.53% K Shares Based on Actual Fund Return 1.03% Based on Hypothetical 5% Return before expenses 1.03% 1 About Your Fund’s Expenses (Unaudited) February 28, 2013 ­(Continued) Beginning Account Value September 1, 2012 Ending Account Value February 28, 2013 Expenses Paid During Period* Net Annual Expense Ratio S&P 500 Index Fund Direct Shares Based on Actual Fund Return 0.36% Based on Hypothetical 5% Return before expenses 0.36% K Shares Based on Actual Fund Return 0.86% Based on Hypothetical 5% Return before expenses 0.86% S&P MidCap Index Fund Direct Shares Based on Actual Fund Return 0.58% Based on Hypothetical 5% Return before expenses 0.58% K Shares Based on Actual Fund Return 1.08% Based on Hypothetical 5% Return before expenses 1.08% S&P SmallCap Index Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% Shelton Core Value Fund Direct Shares Based on Actual Fund Return 0.88% Based on Hypothetical 5% Return before expenses 0.88% K Shares Based on Actual Fund Return 1.38% Based on Hypothetical 5% Return before expenses 1.38% A Shares Based on Actual Fund Return 1.12% Based on Hypothetical 5% Return before expenses 1.12% European Growth & Income Fund Direct Shares Based on Actual Fund Return 1.00% Based on Hypothetical 5% Return before expenses 1.00% K Shares Based on Actual Fund Return 1.50% Based on Hypothetical 5% Return before expenses 1.50% Nasdaq-100 Index Fund Direct Shares Based on Actual Fund Return 0.49% Based on Hypothetical 5% Return before expenses 0.49% K Shares Based on Actual Fund Return 0.99% Based on Hypothetical 5% Return before expenses 0.99% * Expenses are equal to the Fund’s net annual expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 365. 2 Top Holdings and Sector Breakdowns (Unaudited) February 28, 2013 California Tax-Free Income Fund Security Description Market Value Percentage of Total Investment 1 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A 4.0% 2 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover 3.5% 3 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 3.5% 4 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 3.5% 5 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A 3.3% 6 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D 3.3% 7 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A 3.2% 8 CALIFORNIA, STATE OF Variable Purpose 3.1% 9 CALIFORNIA, STATE OF General Obligation Bonds; 2005 3.1% 10 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian 3.0% California Insured Intermediate Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Bill, DN 03/14/2013 100.0% California Tax-Free Money Market Fund Security Description Market Value Percentage of Total Investment 1 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY John Muir Health Revenue Bonds; Series 2008C 5.0% 2 IRVINE IMPROVEMENT BOND ACT 1915 Assessment District No 97-17 5.0% 3 LOS ANGELES DEPARTMENT OF WATER AND POWER Water System; Subseries B-3 5.0% 4 CALIFORNIA MUNICIPAL FINANCE AUTHORITY Recovery Zone Facility Bonds; Chevron USA Inc, Series 2010 4.7% 5 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Authorization; Series B-3 4.4% 6 EASTERN MUNICIPAL WATER DISTRICT Water and Sewer Revenue; Certificates of Participation; Series 2008G 4.2% 7 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY California Institute of Technology; 2006 Series B 4.0% 8 IRVINE RANCH WATER DISTRICT General Obligations Bonds; Consolidated Series 1993 4.0% 9 SAN DIEGO COUNTY REGIONAL TRANSPORTATION COMMISSION Sales Tax Revenue Bonds; 2008 Series B 3.8% 10 ORANGE COUNTY WATER DISTRICT Certificates of Participation; 2003 Series A 3.7% SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Power Project Revenue Bonds, 2008 Subordinate Refunding Series B 3.7% WESTERN MUNICIPAL WATER DISTRICT FACILITIES AUTHORITY Water Revenue Bonds, Series 2012A 3.7% 3 Top Holdings and Sector Breakdowns (Unaudited) (Continued) February 28, 2013 U.S. Government Securities Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 6/30/2017 13.4% 2 United States Treasury Note 11/15/2018 13.0% 3 United States Treasury Note 2/15/2015 11.5% 4 United States Treasury Bond 5/15/2016 10.3% 5 United States Treasury Bond 5/15/2038 8.3% 6 United States Treasury Note 6/30/2013 8.0% 7 United States Treasury Note 5/15/2014 6.6% 8 United States Treasury Note 2/28/2018 4.6% 9 United States Treasury Note 10/31/2013 4.6% 10 United States Treasury Note 2/15/2019 4.0% Short-Term U.S. Government Bond Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 1/31/2016 20.3% 2 United States Treasury Note 6/15/2014 18.5% 3 United States Treasury Note 6/15/2015 18.4% 4 United States Treasury Note 1/31/2015 18.0% 5 United States Treasury Note 1/31/2014 13.5% 6 United States Treasury Note 6/15/2013 8.2% 7 Government National Mortgage Association 11/20/2034 1.9% 8 Government National Mortgage Association 6/20/2034 1.2% The United States Treasury Trust Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Bill, DN 4/25/2013 17.9% 2 United States Treasury Bill, DN 3/21/2013 16.9% 3 United States Treasury Bill, DN 3/28/2013 16.6% 4 United States Treasury Bill, DN 6/6/2013 15.2% 5 United States Treasury Bill, DN 5/9/2013 11.3% 6 United States Treasury Bill, DN 4/4/2013 10.1% 7 United States Treasury Bill, DN 5/23/2013 7.2% 8 United States Treasury Bill, DN 4/18/2013 4.8% 4 Top Holdings and Sector Breakdowns (Unaudited) (Continued) February 28, 2013 S&P 500 Index Fund Security Market Value Percentage of Total Investment 1 United States T-Bill 4/11/2013, DN 12.2% 2 Apple Inc. 2.7% 3 Exxon Mobil Corp 2.7% 4 General Electric Co 1.6% 5 Chevron Corp 1.5% 6 International Business Machines Corp 1.4% 7 Google Inc 1.4% 8 Johnson & Johnson 1.4% 9 Procter & Gamble Co 1.4% 10 Microsoft Corp 1.4% S&P MidCap Index Fund Security Market Value Percentage of Total Investment 1 Regeneron Pharmaceuticals, Inc 1.0% 2 HollyFrontier Corp 0.9% 3 Kansas City Southern 0.9% 4 Equinix, Inc 0.8% 5 Ametek Inc 0.8% 6 Vertex Pharmaceuticals, Inc 0.8% 7 Church & Dwight Inc 0.7% 8 United States T-Bill 04/18/2013, DN 0.6% 9 Alliance Data Systems Corp 0.6% 10 The Macerich Co REIT 0.6% S&P SmallCap Index Fund Security Market Value Percentage of Total Investment 1 United States T-Bill 4/11/2013, DN 1.5% 2 United States T-Bill 04/18/2013, DN 0.8% 3 Kilroy Realty Corp REIT 0.7% 4 Tanger Outlet Center REIT 0.6% 5 Brunswick Corp 0.6% 6 Cymer Inc 0.5% 7 ProAssurance Corp 0.5% 8 Eagle Materials Inc 0.5% 9 Mid-America Apart. REIT 0.5% 10 Toro Co 0.5% 5 Top Holdings and Sector Breakdowns (Unaudited) (Continued) February 28, 2013 Shelton Core Value Fund Security Market Value Percentage of Total Investment 1 Chevron Corp 3.9% 2 JPMorgan Chase & Co 3.2% 3 Exxon Mobil Corp 2.5% 4 Goldman Sachs Group 2.4% 5 Apple Inc. 2.3% 6 Procter & Gamble Co 2.1% 7 Johnson & Johnson 2.0% 8 PPG Industries Inc 1.9% 9 Verizon Comm. 1.9% 10 Home Depot Inc 1.9% European Growth & Income Fund Security Market Value Percentage of Total Investment 1 Nestle SA ADR 6.8% 2 Siemens AG 6.7% 3 Novartis AG ADR 5.7% 4 HSBC Holdings PLC 5.0% 5 Vodafone Group PLC ADR 4.6% 6 Roche Holding AG ADR 4.3% 7 BP PLC 4.1% 8 Royal Dutch Shell 3.7% 9 Anheuser-Busch InBev ADR 3.4% 10 Brit American Tob. ADR 3.3% Nasdaq-100 Index Fund Security Market Value Percentage of Total Investment 1 Apple Inc. 12.5% 2 Microsoft Corp 6.9% 3 United States T-Bill 4/11/2013, DN 5.6% 4 Google Inc 5.0% 5 Oracle Corp 4.3% 6 Amazon.Com Inc 3.7% 7 Qualcomm Inc 3.5% 8 Cisco Systems Inc 3.4% 9 Intel Corp 3.2% 10 Comcast Corp 2.6% 6 California Tax-Free Income Fund Portfolio of Investments (Unaudited) 2/28/2013 Security Description Par Value Rate Maturity Value (Note 1) LONG-TERM SECURITIES (95.87%) BAY AREA TOLL AUTHORITY San Francisco; Series F $ % 4/1/2031 $ San Francisco; Series F-1 % 4/1/2034 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 % 11/1/2029 CALIFORNIA DEPARTMENT OF WATER RESOURCES Revenue Bonds, Series 2010L % 5/1/2019 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A % 10/1/2030 Revenue Bonds, Series 2009A % 10/1/2038 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY UniHealth America; Certificates of Participation; 1993 Series A % 10/1/2014 CALIFORNIA, STATE OF General Obligation Bonds % 6/1/2033 General Obligation Bonds; 2005 % 5/1/2027 Variable Purpose % 4/1/2038 CALIFORNIA STATE UNIVERSITY, TRUSTEES OF THE Revenue Bonds, Series 2012A % 11/1/2030 CAMPBELL UNION HIGH SCHOOL DISTRICT Refunding Bonds % 8/1/2030 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover % 9/1/2023 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election 1999; Series C % 8/1/2027 KERN HIGH SCHOOL DISTRICT Series General Obligation Refunding Bonds; 2004 Series A % 8/1/2026 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A % 12/1/2027 LOS ANGELES DEPARTMENT OF WATER AND POWER Revenue Bonds, 2012 Series A % 7/1/2037 Revenue bonds, 2011 Series A % 7/1/2018 Revenue bonds, 2013 Series A % 7/1/2017 LOS ANGELES COUNTY METROPOLITAN TRANSPORTATION AUTHORITY Tax Revenue Refunding Bonds, Series 2012-A % 7/1/2021 LOS ANGELES UNIFIED DISTRICT OF CALIFORNIA General Obligation Refunding Bonds; 2005 Series A-1 % 7/1/2020 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Series C % 7/1/2035 Water System Revenue Bonds, 2005 Series A % 3/1/2016 M-S-R PUBLIC POWER AGENCY SAN JUAN PROJECT REVENUE San Juan Project Refunding Revenue Bonds; Series F % 7/1/2013 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian % 12/1/2024 NOVATO UNIFIED SCHOOL DISTRICT General Obligation bonds; Election 2001; Series 2005 % 8/1/2028 OAKLAND REDEVELOPMENT AGENCY Central District Redevelopment Project; Series 1992 % 2/1/2014 PERALTA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2012 % 8/1/2018 RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2012 % 9/1/2020 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A % 5/1/2022 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 % 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding; Series 2005 % 9/1/2030 SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement: Series A % 12/1/2036 SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FINANCING AUTHORITY Special Tax Revenue Bonds; 1996 Series A % 9/1/2016 SAN FRANCISCO, CITY AND COUNTY General Obligation Refunding Bonds Series 2011-R1 % 6/15/2016 See accompanying notes to financial statements. 7 California Tax-Free Income Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2013 Security Description Par Value Rate Maturity Value (Note 1) SAN FRANCISCO, PUBLIC UTILITIES COMMISSION OF THE CITY AND COUNTY OF Revenue bonds, 2013 Series A $ % 10/1/2021 $ SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B % 7/1/2016 SANTA ANA UNIFIED SCHOOL DISTRICT Certificates of Participation % 4/1/2037 SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2013 Multiple Facilities Project % 11/15/2016 SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT Election 2004; Capital Appreciation Bonds % 8/1/2029 SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT Election 2006; Series A % 8/1/2032 SONOMA COUNTY JUNIOR COLLEGE DISTRICT Election 2002; Series B % 8/1/2027 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 % 7/1/2013 Windy Point/Windy Flats Project, Revenue Bonds, 2010-1 % 7/1/2023 PASADENA ELECTRIC REVENUE Electric Revenue Refunding Bonds, Series 2010A % 6/1/2020 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D % 5/15/2024 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B % 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT Election 2004; Series A % 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT Election 2001; Capital Appreciation Bonds, Series B % 9/1/2029 YUBA COUNTY LEVEE FINANCING AUTHORITY Levee Financing Project; Series A % 9/1/2038 Total Long-Term Securities (Cost $94,483,136) VARIABLE RATE DEMAND NOTES* (4.65%) CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK Pacific Gas and Electric Company Refunding Revenue Bonds % 3/1/2013 CALIFORNIA MUNICIPAL FINANCING AUTHORITY Pollution Control Revenue Refunding Bonds, Series 2005 % 3/1/2013 Recovery Zone Facility Bonds % 3/1/2013 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY Pollution Control Revenue Refunding Bonds, Series 2002 % 3/1/2013 LOS ANGELES DEPARTMENT OF WATER AND POWER Variable Rate Demand Revenue Bonds, 2001 Series B % 3/1/2013 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Series B-3 % 3/1/2013 Total Variable Rate Demand Notes (Cost $4,900,000) Total Investments (Cost $99,383,136) (a) (100.52%) Liabilities in Excess of Other Assets (-0.52%) ) Net Assets (100.00%) $ * Stated maturity reflects next reset date. See accompanying notes to financial statements. 8 California Insured Intermediate Fund Portfolio of Investments (Unaudited) 2/28/2013 Security Description Par Value Maturity Value (Note 1) United States Treasury Bill, DN (b) (101.38%) $ 3/14/2013 $ Total United States Treasury Bill, DN (b) (Cost $4,300,228) Total Investments (Cost $4,300,228) (101.38%) Liabilities in Excess of Other Assets (-1.38%) ) Net Assets (100.00%) $ (b) Discount Note. Yield to maturity is 0.12%. California Tax-Free Money Market Fund Portfolio of Investments (Unaudited) 2/28/2013 Security Description Par Value Rate Maturity Value (Note 1) TAX AND REVENUE ANTICIPATION NOTES (2.52%) SANTA BARBARA, COUNTY OF Tax and Revnue Anticipation Notes, Series A $ % 6/28/2013 $ Total Tax & Revenue Anticipation Notes (Cost $1,005,872) VARIABLE RATE DEMAND NOTES* (98.06%) BAY AREA TOLL AUTHORITY San Francisco Bay Area Toll Bridge Revenue Bonds, 2008 Series E-1 % 3/7/2013 San Francisco Bay Area Toll Bridge Revenue Bonds, 2007 Series D-2 % 3/7/2013 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY California Institute of Technology; 2006 Series B % 3/7/2013 CALIFORNIA INFRASTRUCTURE AND ECONOMIC DEVELOPMENT BANK Pacific Gas & Electric Refunding Revenue Bonds; Series 2009 B % 3/1/2013 Pacific Gas & Electric Refunding Revenue Bonds; Series 2009 D % 3/1/2013 CALIFORNIA MUNICIPAL FINANCE AUTHORITY Recovery Zone Facility Bonds; Chevron USA Inc, Series 2010 % 3/1/2013 Pollution Control Bonds; Chevron USA Inc.Proj (CA) % 3/1/2013 CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY Refunding Revenue Bonds; Exxon Mobil, Series 2000 % 3/1/2013 CALIFORNIA STATE General Obligation Bond, Series 2005B3 % 3/6/2013 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY John Muir Health Revenue Bonds; Series 2008C % 3/1/2013 CHINO BASIN CALIFORNIA REGIONAL FINANCING AUTHORITY Inland Emprire Utilities Agency; Series 2008 B % 3/6/2013 EASTERN MUNICIPAL WATER DISTRICT Water and Sewer Revenue; Certificates of Participation; Series 2008G % 3/6/2013 IRVINE IMPROVEMENT BOND ACT 1915 Assessment District No 97-17 % 3/1/2013 IRVINE RANCH WATER DISTRICT General Obligations Bonds; Consolidated Series 1993 % 3/1/2013 LOS ANGELES DEPARTMENT OF WATER AND POWER Power System; 2002 Series A-7 % 3/7/2013 Water System; Subseries B-3 % 3/7/2013 Water System; Subseries B-2 % 3/1/2013 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Authorization; Series B-3 % 3/1/2013 ORANGE COUNTY HOUSING AUTHORITY Lantern Pines PJ-CC % 3/6/2013 ORANGE COUNTY WATER DISTRICT Certificates of Participation; 2003 Series A % 3/6/2013 RIVERSIDE, CITY OF Refunding Water Revenue Bond; 2011 A % 3/7/2013 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY 2008 Subordinate Lien Variable Rate Refunding Revenue Bonds; Series A % 3/1/2013 See accompanying notes to financial statements. 9 California Tax-Free Money Market Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2013 Security Description Par Value Rate Maturity Value (Note 1) SACRAMENTO MUNICIPAL UTILITY DISTRICT Subordinated Electric Revenue Bonds, Series 2012 M $ % 3/7/2013 $ SAN DIEGO COUNTY REGIONAL TRANSPORTATION COMMISSION Sales Tax Revenue Bonds; 2008 Series B % 3/7/2013 SAN FRANCISCO CITY & COUNTY AIRPORTS COMMISSION Second Series Revenue Refunding Bonds; Issue 36 C % 3/6/2013 SAN JOSE FINANCING AUTHORITY Lease Revenue Bonds, Hayes Mansion Refunding Project; Series 2008C % 3/6/2013 SANTA CLARA VALLEY TRANSPORTATION AUTHORITY Tax Revenue Refunding Bonds, 2000 Measure A % 3/7/2013 Sales Tax Revenue Refunding Bonds, 2000 Measure A % 3/7/2013 SOUTH PLACER WASTEWATER AUTHORITY Wastewater Revenue Refunding Bonds; Series 2011 A % 3/7/2013 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Power Project Revenue Bonds, 2008 Subordinate Refunding Series B % 3/6/2013 TRACY, CITY OF Sycamore 7/03 % 3/7/2013 WESTERN MUNICIPAL WATER DISTRICT FACILITIES AUTHORITY Water Revenue Bonds, Series 2012A % 3/7/2013 Total Variable Rate Demand Notes (Cost $39,200,000) Total Investments (Cost $40,205,872) (a) (100.58%) Liabilities in Excess of Other Assets (-0.58%) ) Net Assets (100.00%) $ * Stated maturity reflects next reset date. See accompanying notes to financial statements. 10 U.S. Government Securities Fund Portfolio of Investments (Unaudited) 2/28/2013 Security Description Par Value Rate Maturity Value (Note 1) Government National Mortgage Association (8.16%) $ % 4/15/2014 $ % 4/15/2014 % 4/15/2016 % 4/15/2016 % 5/15/2016 % 7/15/2020 % 9/15/2018 % 1/15/2025 % 1/15/2026 % 4/15/2036 % 3/15/2038 % 6/15/2038 Total Government National Mortgage Association (Cost $2,631,312) United States Treasury Bills DN (b) (0.84%) % 3/14/2013 Total United States Treasury Bills (Cost $299,990) United States Treasury Bonds (18.45%) % 5/15/2016 % 5/15/2038 Total United States Treasury Bonds (Cost $6,022,781) United States Treasury Notes (71.86%) % 2/15/2015 % 2/15/2021 % 2/28/2018 % 5/15/2014 % 6/30/2013 % 6/30/2017 % 8/15/2020 % 10/31/2013 % 11/15/2018 % 2/15/2019 Total United States Treasury Notes (Cost $24,554,294) Total Investments (Cost $33,508,377) (99.31%) Other Net Assets (0.69%) Net Assets (100.00%) $ (b) Discount Note. Yield to maturity is 0.07%. See accompanying notes to financial statements. 11 Short-Term U.S. Government Bond Fund Portfolio of Investments (Unaudited) 2/28/2013 Security Description Par Value Rate Maturity Value (Note 1) Government National Mortgage Association (3.10%) $ % 11/20/2034 $ % 6/20/2034 Total Government National Mortgage Association (Cost $293,441) United States Treasury Notes (96.64%) % 1/31/2014 % 1/31/2015 % 1/31/2016 % 6/15/2013 % 6/15/2014 % 6/15/2015 Total United States Treasury Notes (Cost $9,473,303) Total Investments (Cost $9,766,744) (99.74%) Other Net Assets (0.26%) Net Assets (100.00%) $ The United States Treasury Trust Portfolio of Investments (Unaudited) 2/28/2013 Security Description Par Value Maturity Value (Note 1) United States Treasury Bills DN (b) (99.41%) $ 4/4/2013 $ 3/21/2013 3/28/2013 4/18/2013 4/25/2013 5/9/2013 5/23/2013 6/6/2013 Total United States Treasury Bills DN (Cost $70,992,353) Total Investments (Cost $70,992,353) (99.41%) Other Net Assets (0.59%) Net Assets (100.00%) $ (b) Discount Note. Yield to maturity is between 0.03% - 0.09%. See accompanying notes to financial statements. 12 S&P 500 Index Fund Portfolio of Investments (Unaudited) 2/28/2013 Security Description Shares Value (Note 1) Common Stock (86.08%) Basic Materials (2.86%) Air Products & Chemicals Inc $ Airgas Inc Alcoa Inc Allegheny Technologies Inc CF Industries Holdings Inc Cliffs Natural Resources Inc Dow Chemical Co/The Eastman Chemical Co Ecolab Inc EI du Pont de Nemours & Co FMC Corp Freeport-McMoRan Copper & Gold Inc International Flavors & Fragrances Inc International Paper Co LyondellBasell Industries NV MeadWestvaco Corp Monsanto Co Newmont Mining Corp Nucor Corp PPG Industries Inc Praxair Inc Sherwin-Williams Co/The Sigma-Aldrich Corp Mosaic Co/The United States Steel Corp Vulcan Materials Co Total Basic Materials Communications (9.80%) Amazon.com Inc* AT&T Inc Cablevision Systems Corp CBS Corp CenturyLink Inc Cisco Systems Inc Comcast Corp Corning Inc Crown Castle International Corp* DIRECTV* Discovery Communications Inc* eBay Inc* Expedia Inc F5 Networks Inc* Frontier Communications Corp Gannett Co Inc Google Inc* Harris Corp Interpublic Group of Cos Inc/The JDS Uniphase Corp* Juniper Networks Inc* McGraw-Hill Cos Inc/The MetroPCS Communications Inc* Motorola Solutions Inc Netflix Inc* News Corp $ Omnicom Group Inc priceline.com Inc* Scripps Networks Interactive Inc Sprint Nextel Corp* Symantec Corp* Time Warner Cable Inc Time Warner Inc TripAdvisor Inc* VeriSign Inc* Verizon Communications Inc Viacom Inc Walt Disney Co/The Washington Post Co/The 47 Windstream Corp Yahoo! Inc* Total Communications Consumer, Cyclical (7.92%) Abercrombie & Fitch Co AutoNation Inc* AutoZone Inc* Bed Bath & Beyond Inc* Best Buy Co Inc BorgWarner Inc* CarMax Inc* Carnival Corp Chipotle Mexican Grill Inc* Cintas Corp Coach Inc Costco Wholesale Corp CVS Caremark Corp Darden Restaurants Inc Delphi Automotive PLC* Dollar General Corp* Dollar Tree Inc* DR Horton Inc Family Dollar Stores Inc Fastenal Co Ford Motor Co Fossil Inc* GameStop Corp Gap Inc/The Genuine Parts Co Goodyear Tire & Rubber Co/The* Harley-Davidson Inc Harman International Industries Inc Hasbro Inc Home Depot Inc/The International Game Technology JC Penney Co Inc Johnson Controls Inc Kohl's Corp Lennar Corp Lowe's Cos Inc Ltd Brands Inc Macy's Inc Marriott International Inc/DE Mattel Inc McDonald's Corp Newell Rubbermaid Inc $ NIKE Inc Nordstrom Inc O'Reilly Automotive Inc* PACCAR Inc PetSmart Inc PulteGroup Inc* PVH Corp Ralph Lauren Corp Ross Stores Inc Southwest Airlines Co Staples Inc Starbucks Corp Starwood Hotels & Resorts Worldwide Inc Target Corp Tiffany & Co TJX Cos Inc Urban Outfitters Inc* VF Corp Walgreen Co Wal-Mart Stores Inc Whirlpool Corp WW Grainger Inc Wyndham Worldwide Corp Wynn Resorts Ltd Yum! Brands Inc Total Consumer, Cyclical Consumer, Non-Cyclical (18.98%) Abbott Laboratories AbbVie Inc Actavis Inc* Aetna Inc Alexion Pharmaceuticals Inc* Allergan Inc/United States Altria Group Inc AmerisourceBergen Corp Amgen Inc Apollo Group Inc* Archer-Daniels-Midland Co Automatic Data Processing Inc Avery Dennison Corp Avon Products Inc Baxter International Inc Beam Inc Becton Dickinson and Co Biogen Idec Inc* Boston Scientific Corp* Bristol-Myers Squibb Co Brown-Forman Corp Campbell Soup Co Cardinal Health Inc CareFusion Corp* Celgene Corp* Cigna Corp Clorox Co/The Coca-Cola Co/The Coca-Cola Enterprises Inc Colgate-Palmolive Co ConAgra Foods Inc Constellation Brands Inc* Coventry Health Care Inc See accompanying notes to financial statements. 13 S&P 500 Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2013 Security Description Shares Value (Note 1) Covidien PLC $ CR Bard Inc Crimson Wine Group Ltd* DaVita HealthCare Partners Inc* Dean Foods Co* DENTSPLY International Inc Dr Pepper Snapple Group Inc Edwards Lifesciences Corp* Eli Lilly & Co Equifax Inc Estee Lauder Cos Inc/The Express Scripts Holding Co* Forest Laboratories Inc* General Mills Inc Gilead Sciences Inc* H&R Block Inc Hershey Co/The HJ Heinz Co Hormel Foods Corp Hospira Inc* Humana Inc Intuitive Surgical Inc* Iron Mountain Inc JM Smucker Co/The Johnson & Johnson Kellogg Co Kimberly-Clark Corp Kraft Foods Group Inc Kroger Co/The Laboratory Corp of America Holdings* Life Technologies Corp* Lorillard Inc Mastercard Inc McCormick & Co Inc/MD McKesson Corp Mead Johnson Nutrition Co Medtronic Inc Merck & Co Inc Molson Coors Brewing Co Mondelez International Inc Monster Beverage Corp* Moody's Corp Mylan Inc/PA* Patterson Cos Inc Paychex Inc PepsiCo Inc Perrigo Co Pfizer Inc Philip Morris International Inc Procter & Gamble Co/The Quanta Services Inc* Quest Diagnostics Inc Reynolds American Inc Robert Half International Inc Safeway Inc SAIC Inc St Jude Medical Inc Stryker Corp Sysco Corp Tenet Healthcare Corp* ADT Corp/The Total System Services Inc Tyson Foods Inc $ UnitedHealth Group Inc Varian Medical Systems Inc* WellPoint Inc Western Union Co/The Whole Foods Market Inc Zimmer Holdings Inc Total Consumer, Non-Cyclical Diversified (0.03%) Leucadia National Corp Total Diversified Energy (9.65%) Anadarko Petroleum Corp Apache Corp Baker Hughes Inc Cabot Oil & Gas Corp Cameron International Corp* Chesapeake Energy Corp Chevron Corp ConocoPhillips CONSOL Energy Inc Denbury Resources Inc* Devon Energy Corp Diamond Offshore Drilling Inc Ensco PLC EOG Resources Inc EQT Corp Exxon Mobil Corp FMC Technologies Inc* Halliburton Co Helmerich & Payne Inc Hess Corp Kinder Morgan Inc/Delaware Marathon Oil Corp Marathon Petroleum Corp Murphy Oil Corp Nabors Industries Ltd* National Oilwell Varco Inc Newfield Exploration Co* Noble Corp Noble Energy Inc Occidental Petroleum Corp ONEOK Inc Peabody Energy Corp Phillips 66 Pioneer Natural Resources Co QEP Resources Inc Range Resources Corp Rowan Cos Plc* Schlumberger Ltd Sears Canada Inc Southwestern Energy Co* Spectra Energy Corp Tesoro Corp Valero Energy Corp Williams Cos Inc/The WPX Energy Inc* Total Energy Financial (13.80%) ACE Ltd Aflac Inc Allstate Corp/The $ American Express Co American International Group Inc* American Tower Corp Ameriprise Financial Inc Aon PLC Apartment Investment & Management Co Assurant Inc AvalonBay Communities Inc Bank of America Corp Bank of New York Mellon Corp/The BB&T Corp Berkshire Hathaway Inc* BlackRock Inc Boston Properties Inc Capital One Financial Corp CBRE Group Inc* Charles Schwab Corp/The Chubb Corp/The Cincinnati Financial Corp Citigroup Inc CME Group Inc/IL Comerica Inc Discover Financial Services E*TRADE Financial Corp* Equity Residential Fifth Third Bancorp First Horizon National Corp Franklin Resources Inc Genworth Financial Inc* Goldman Sachs Group Inc/The Hartford Financial Services Group Inc HCP Inc Health Care REIT Inc Host Hotels & Resorts Inc Hudson City Bancorp Inc Huntington Bancshares Inc/OH IntercontinentalExchange Inc* Invesco Ltd JPMorgan Chase & Co KeyCorp Kimco Realty Corp Legg Mason Inc Lincoln National Corp Loews Corp M&T Bank Corp Marsh & McLennan Cos Inc MetLife Inc Morgan Stanley Northern Trust Corp NYSE Euronext People's United Financial Inc Plum Creek Timber Co Inc PNC Financial Services Group Inc Principal Financial Group Inc Progressive Corp/The Prologis Inc Prudential Financial Inc Public Storage See accompanying notes to financial statements. 14 S&P 500 Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2013 Security Description Shares Value (Note 1) Regions Financial Corp $ Simon Property Group Inc SLM Corp State Street Corp SunTrust Banks Inc T Rowe Price Group Inc NASDAQ OMX Group Inc/The Torchmark Corp Travelers Cos Inc/The Unum Group US Bancorp Ventas Inc Visa Inc Vornado Realty Trust Wells Fargo & Co Weyerhaeuser Co XL Group PLC Zions Bancorporation Total Financial Industrial (8.98%) 3M Co Agilent Technologies Inc Amphenol Corp Ball Corp Bemis Co Inc Boeing Co/The Caterpillar Inc CH Robinson Worldwide Inc CSX Corp Cummins Inc Danaher Corp Deere & Co Dover Corp Eaton Corp PLC Emerson Electric Co Expeditors International of Washington Inc FedEx Corp FLIR Systems Inc Flowserve Corp Fluor Corp General Dynamics Corp General Electric Co Honeywell International Inc Illinois Tool Works Inc Ingersoll-Rand PLC Jabil Circuit Inc Jacobs Engineering Group Inc* Joy Global Inc L-3 Communications Holdings Inc Leggett & Platt Inc Lockheed Martin Corp Masco Corp Molex Inc Norfolk Southern Corp Northrop Grumman Corp Owens-Illinois Inc* Pall Corp Parker Hannifin Corp Pentair Ltd PerkinElmer Inc $ Precision Castparts Corp Raytheon Co Republic Services Inc Rockwell Automation Inc Rockwell Collins Inc Roper Industries Inc Ryder System Inc Sealed Air Corp Snap-on Inc Stanley Black & Decker Inc Stericycle Inc* TE Connectivity Ltd Textron Inc Thermo Fisher Scientific Inc Tyco International Ltd Union Pacific Corp United Parcel Service Inc United Technologies Corp Waste Management Inc Waters Corp* Xylem Inc/NY Total Industrial Technology (11.18%) Accenture PLC Adobe Systems Inc* Advanced Micro Devices Inc* Akamai Technologies Inc* Altera Corp Analog Devices Inc Apple Inc Applied Materials Inc Autodesk Inc* BMC Software Inc* Broadcom Corp CA Inc Cerner Corp* Citrix Systems Inc* Cognizant Technology Solutions Corp* Computer Sciences Corp Dell Inc Dun & Bradstreet Corp/The Electronic Arts Inc* EMC Corp/MA* Fidelity National Information Services Inc First Solar Inc* Fiserv Inc* Hewlett-Packard Co Intel Corp International Business Machines Corp Intuit Inc KLA-Tencor Corp Lam Research Corp* Linear Technology Corp LSI Corp* Microchip Technology Inc Micron Technology Inc* Microsoft Corp NetApp Inc* NVIDIA Corp Oracle Corp $ Pitney Bowes Inc QUALCOMM Inc Red Hat Inc* Salesforce.com Inc* SanDisk Corp* Seagate Technology PLC Teradata Corp* Teradyne Inc* Texas Instruments Inc Western Digital Corp Xerox Corp Xilinx Inc Total Technology Utilities (2.88%) AES Corp/VA AGL Resources Inc Ameren Corp American Electric Power Co Inc CenterPoint Energy Inc CMS Energy Corp Consolidated Edison Inc Dominion Resources Inc/VA DTE Energy Co Duke Energy Corp Edison International Entergy Corp Exelon Corp FirstEnergy Corp Integrys Energy Group Inc NextEra Energy Inc NiSource Inc Northeast Utilities NRG Energy Inc Pepco Holdings Inc PG&E Corp Pinnacle West Capital Corp PPL Corp Public Service Enterprise Group Inc SCANA Corp Sempra Energy Southern Co/The TECO Energy Inc Wisconsin Energy Corp Xcel Energy Inc Total Utilities Total Common Stock (Cost $59,823,936) Right/Warrant (0.01%) Kinder Morgan Inc/Delaware Total Right/Warrant (Cost $6,934) Preferred Stock (0.00%) Orchard Supply HWare Series A; 0% Coupon 20 32 Total Preferred Stock (Cost $24) 32 See accompanying notes to financial statements. 15 S&P 500 Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2013 Security Description Par Value Value (Note 1) Short-Term Investments (12.50%) United States Treasury Bills (12.50%) United States T-Bill 4/11/2013, DN $ $ United States T-Bill 04/18/2013, DN Total United States Treasury Bills Total Short-Term Investments (Cost $14,499,102) Total Investments (Cost $74,329,996) (98.59%) Other Net Assets (1.41%) Net Assets (100.00%) $ * Non-income producing security. (a) Futures contracts at Feb 28, 2013: Contracts - $50 times premium / delivery month / commitment S&P 500 E-mini Unrealized Appreciation 213 / MAR 2013 / Long $ S&P MidCap Index Fund Portfolio of Investments (Unaudited) 2/28/2013 Security Description Shares Value (Note 1) Common Stock (98.60%) Basic Materials (4.44%) Albemarle Corp $ Ashland Inc Cabot Corp Carpenter Technology Corp Commercial Metals Co Compass Minerals International Inc Cytec Industries Inc Domtar Corp Intrepid Potash Inc Minerals Technologies Inc NewMarket Corp Olin Corp Reliance Steel & Aluminum Co Royal Gold Inc RPM International Inc Sensient Technologies Corp Steel Dynamics Inc Valspar Corp Total Basic Materials Communications (4.58%) ADTRAN Inc AMC Networks Inc* AOL Inc Ciena Corp* Equinix Inc* FactSet Research Systems Inc InterDigital Inc/PA John Wiley & Sons Inc Lamar Advertising Co* Meredith Corp NeuStar Inc* New York Times Co/The* Plantronics Inc Polycom Inc* Rackspace Hosting Inc* $ RF Micro Devices Inc* Scholastic Corp Telephone & Data Systems Inc Tellabs Inc TIBCO Software Inc* tw telecom inc* ValueClick Inc* Total Communications Consumer, Cyclical (12.08%) Advance Auto Parts Inc Aeropostale Inc* Alaska Air Group Inc* American Eagle Outfitters Inc ANN Inc* Arrow Electronics Inc* Ascena Retail Group Inc* Bally Technologies Inc* Barnes & Noble Inc* Bob Evans Farms Inc/DE Brinker International Inc Cabela's Inc* Carter's Inc* Cheesecake Factory Inc/The Chico's FAS Inc Cinemark Holdings Inc Copart Inc* Deckers Outdoor Corp* Dick's Sporting Goods Inc DreamWorks Animation SKG Inc* Foot Locker Inc Guess? Inc Hanesbrands Inc* Herman Miller Inc HNI Corp HSN Inc Ingram Micro Inc* International Speedway Corp JetBlue Airways Corp* $ KB Home Life Time Fitness Inc* LKQ Corp* MDC Holdings Inc Mohawk Industries Inc* MSC Industrial Direct Co Inc NVR Inc* Office Depot Inc* Oshkosh Corp* Owens & Minor Inc Panera Bread Co* Polaris Industries Inc Regis Corp Saks Inc* Scientific Games Corp* Signet Jewelers Ltd Tempur-Pedic International Inc* Wendy's Co/The Thor Industries Inc Toll Brothers Inc* Tractor Supply Co Under Armour Inc* Watsco Inc Williams-Sonoma Inc WMS Industries Inc* World Fuel Services Corp Total Consumer, Cyclical Consumer, Non-Cyclical (17.96%) Aaron's Inc Alliance Data Systems Corp* Bio-Rad Laboratories Inc* Brink's Co/The Charles River Laboratories International Inc* Church & Dwight Co Inc Community Health Systems Inc See accompanying notes to financial statements. 16 S&P MidCap Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2013 Security Description Shares Value (Note 1) Convergys Corp $ Cooper Cos Inc/The CoreLogic Inc/United States* Corporate Executive Board Co/The Corrections Corp of America Covance Inc* Deluxe Corp DeVry Inc Endo Health Solutions Inc* Flowers Foods Inc FTI Consulting Inc* Gartner Inc* Global Payments Inc Green Mountain Coffee Roasters Inc* Harris Teeter Supermarkets Inc Health Management Associates Inc* Health Net Inc/CA* Henry Schein Inc* Hill-Rom Holdings Inc Hillshire Brands Co HMS Holdings Corp* Hologic Inc* IDEXX Laboratories Inc* Ingredion Inc Jarden Corp* Lancaster Colony Corp Lender Processing Services Inc LifePoint Hospitals Inc* Manpower Inc Masimo Corp Matthews International Corp MEDNAX Inc* Monster Worldwide Inc* Omnicare Inc Post Holdings Inc* Regeneron Pharmaceuticals Inc* Rent-A-Center Inc/TX ResMed Inc Rollins Inc Scotts Miracle-Gro Co/The SEI Investments Co Service Corp International/US Smithfield Foods Inc* Sotheby's STERIS Corp Strayer Education Inc SUPERVALU Inc Techne Corp Teleflex Inc Thoratec Corp* Tootsie Roll Industries Inc Towers Watson & Co Tupperware Brands Corp United Rentals Inc* United Therapeutics Corp* Universal Corp/VA Universal Health Services Inc Valassis Communications Inc VCA Antech Inc* Vertex Pharmaceuticals Inc* $ WellCare Health Plans Inc* WEX Inc* Total Consumer, Non-Cyclical Energy (5.64%) Alpha Natural Resources Inc* Atwood Oceanics Inc* Bill Barrett Corp* CARBO Ceramics Inc Cimarex Energy Co Dresser-Rand Group Inc* Dril-Quip Inc* Energen Corp Forest Oil Corp* Helix Energy Solutions Group Inc* HollyFrontier Corp Northern Oil and Gas Inc* Oceaneering International Inc Oil States International Inc* Patterson-UTI Energy Inc Plains Exploration & Production Co* Quicksilver Resources Inc* Rosetta Resources Inc* SM Energy Co Superior Energy Services Inc* Unit Corp* Total Energy Financial (21.52%) Affiliated Managers Group Inc* Alexander & Baldwin Inc* Alexandria Real Estate Equities Inc Alleghany Corp* American Campus Communities Inc American Financial Group Inc/OH Apollo Investment Corp Arthur J Gallagher & Co Aspen Insurance Holdings Ltd Associated Banc-Corp Astoria Financial Corp BancorpSouth Inc Bank of Hawaii Corp BioMed Realty Trust Inc BRE Properties Inc Brown & Brown Inc Camden Property Trust Cathay General Bancorp CBOE Holdings Inc City National Corp/CA Commerce Bancshares Inc/MO Corporate Office Properties Trust Cullen/Frost Bankers Inc Duke Realty Corp East West Bancorp Inc Equity One Inc Essex Property Trust Inc Eaton Vance Corp $ Everest Re Group Ltd Extra Space Storage Inc Federal Realty Investment Trust Fidelity National Financial Inc First American Financial Corp First Niagara Financial Group Inc FirstMerit Corp Fulton Financial Corp Greenhill & Co Inc Hancock Holding Co Hanover Insurance Group Inc/The HCC Insurance Holdings Inc Highwoods Properties Inc Home Properties Inc Hospitality Properties Trust International Bancshares Corp Janus Capital Group Inc Jefferies Group Inc Jones Lang LaSalle Inc Kemper Corp Liberty Property Trust Mack-Cali Realty Corp Mercury General Corp National Retail Properties Inc New York Community Bancorp Inc Old Republic International Corp Omega Healthcare Investors Inc Potlatch Corp Prosperity Bancshares Inc Protective Life Corp Raymond James Financial Inc Rayonier Inc Realty Income Corp Regency Centers Corp Reinsurance Group of America Inc Senior Housing Properties Trust Signature Bank/New York NY* SL Green Realty Corp StanCorp Financial Group Inc SVB Financial Group* Synovus Financial Corp Taubman Centers Inc TCF Financial Corp Macerich Co/The Trustmark Corp UDR Inc Valley National Bancorp Waddell & Reed Financial Inc Washington Federal Inc Webster Financial Corp Weingarten Realty Investors Westamerica Bancorporation WR Berkley Corp Total Financial See accompanying notes to financial statements. 17 S&P MidCap Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2013 Security Description Shares Value (Note 1) Industrial (19.43%) Acuity Brands Inc $ AECOM Technology Corp* AGCO Corp Alliant Techsystems Inc AMETEK Inc Aptargroup Inc Avnet Inc* B/E Aerospace Inc* Carlisle Cos Inc CLARCOR Inc Clean Harbors Inc* Con-way Inc Crane Co Donaldson Co Inc Energizer Holdings Inc Esterline Technologies Corp* Exelis Inc Fortune Brands Home & Security Inc* Gardner Denver Inc GATX Corp General Cable Corp* Genesee & Wyoming Inc* Gentex Corp/MI Graco Inc Granite Construction Inc Greif Inc Harsco Corp Hubbell Inc Huntington Ingalls Industries Inc IDEX Corp Itron Inc* ITT Corp JB Hunt Transport Services Inc Kansas City Southern KBR Inc Kennametal Inc Kirby Corp* Landstar System Inc Lennox International Inc Lincoln Electric Holdings Inc Louisiana-Pacific Corp* Martin Marietta Materials Inc Matson Inc Mettler-Toledo International Inc* Mine Safety Appliances Co National Instruments Corp Nordson Corp Packaging Corp of America Regal-Beloit Corp Rock Tenn Co Silgan Holdings Inc Sonoco Products Co SPX Corp Tech Data Corp* Terex Corp* Tidewater Inc Timken Co Trimble Navigation Ltd* Trinity Industries Inc Triumph Group Inc $ URS Corp UTi Worldwide Inc Valmont Industries Inc Vishay Intertechnology Inc* Wabtec Corp/DE Waste Connections Inc Werner Enterprises Inc Woodward Inc Worthington Industries Inc Zebra Technologies Corp* Total Industrial Technology (7.95%) ACI Worldwide Inc* Acxiom Corp* Advent Software Inc* Allscripts Healthcare Solutions Inc* ANSYS Inc* Atmel Corp* Broadridge Financial Solutions Inc Cadence Design Systems Inc* Compuware Corp* CommVault Systems Inc* Concur Technologies Inc* Cree Inc* Cypress Semiconductor Corp Diebold Inc DST Systems Inc Fair Isaac Corp Fairchild Semiconductor International Inc* Informatica Corp* Integrated Device Technology Inc* International Rectifier Corp* Intersil Corp Jack Henry & Associates Inc Lexmark International Inc ManTech International Corp/VA MEMC Electronic Materials Inc* Mentor Graphics Corp* MICROS Systems Inc* MSCI Inc* NCR Corp* PTC Inc* QLogic Corp* Rovi Corp* Semtech Corp* Silicon Laboratories Inc* Skyworks Solutions Inc* SolarWinds Inc* Solera Holdings Inc Synopsys Inc* VeriFone Systems Inc* Total Technology Utilities (5.00%) Alliant Energy Corp Aqua America Inc Atmos Energy Corp Black Hills Corp $ Cleco Corp Great Plains Energy Inc Hawaiian Electric Industries Inc IDACORP Inc MDU Resources Group Inc National Fuel Gas Co NV Energy Inc OGE Energy Corp PNM Resources Inc Questar Corp UGI Corp Vectren Corp Westar Energy Inc WGL Holdings Inc Total Utilities Total Common Stock (Cost $91,874,420) Short-Term Investments (1.04%) United States Treasury Bills (1.04%) Par Value United States T-Bill 4/11/2013, DN $ United States T-Bill 04/18/2013, DN Total United States Treasury Bills Total Short-Term Investments (Cost $1,499,842) Total Investments (Cost $93,374,262) (99.64%) Other Net Assets (0.36%) Net Assets (100.00%) $ * Non-income producing security. (a) Futures contracts at February 28, 2013: Contracts - $100 times premium / delivery month / commitment S&P MidCap E-MINI Unrealized Appreciation 16 / MAR 2013 / Long $ See accompanying notes to financial statements. 18 S&P SmallCap Index Fund Portfolio of Investments (Unaudited) 2/28/2013 Security Description Shares Value (Note 1) Common Stock (96.53%) Basic Materials (4.36%) AK Steel Holding Corp $ AMCOL International Corp American Vanguard Corp Balchem Corp Buckeye Technologies Inc Century Aluminum Co* Clearwater Paper Corp* Deltic Timber Corp PH Glatfelter Co Globe Specialty Metals Inc Hawkins Inc HB Fuller Co Innophos Holdings Inc Kaiser Aluminum Corp KapStone Paper and Packaging Corp Kraton Performance Polymers Inc* Materion Corp Neenah Paper Inc OM Group Inc* PolyOne Corp Quaker Chemical Corp A Schulman Inc Schweitzer-Mauduit International Inc Stepan Co Stillwater Mining Co* Wausau Paper Corp Zep Inc Total Basic Materials Communications (4.58%) Anixter International Inc Arris Group Inc* Atlantic Tele-Network Inc Black Box Corp Blucora Inc* Blue Nile Inc* Cbeyond Inc* Cincinnati Bell Inc* comScore Inc* Comtech Telecommunications Corp Dealertrack Technologies Inc* Dice Holdings Inc* Digital Generation Inc* Digital River Inc* Dolan Co/The* EW Scripps Co* General Communication Inc* Harmonic Inc* Harte-Hanks Inc HealthStream Inc* Ixia* Liquidity Services Inc* LogMeIn Inc* Lumos Networks Corp NETGEAR Inc* NIC Inc NTELOS Holdings Corp Nutrisystem Inc OpenTable Inc* $ Oplink Communications Inc* PC-Tel Inc Perficient Inc* Procera Networks Inc* QuinStreet Inc* Sourcefire Inc* Stamps.com Inc* Symmetricom Inc* United Online Inc USA Mobility Inc VASCO Data Security International Inc* ViaSat Inc* Websense Inc* XO Group Inc* Total Communications Consumer, Cyclical (16.18%) Allegiant Travel Co Arctic Cat Inc* Big 5 Sporting Goods Corp Biglari Holdings Inc* BJ's Restaurants Inc* Boyd Gaming Corp* Brown Shoe Co Inc Brunswick Corp/DE Buckle Inc/The Buffalo Wild Wings Inc* Callaway Golf Co Casey's General Stores Inc Cash America International Inc Cato Corp/The CEC Entertainment Inc Children's Place Retail Stores Inc/The* Christopher & Banks Corp* Coinstar Inc* Coldwater Creek Inc* Cracker Barrel Old Country Store Inc Crocs Inc* DTS Inc/CA* DineEquity Inc* Dorman Products Inc Ethan Allen Interiors Inc Ezcorp Inc* Fifth & Pacific Cos Inc* First Cash Financial Services Inc* Fred's Inc G&K Services Inc Genesco Inc* Group 1 Automotive Inc Haverty Furniture Cos Inc Hibbett Sports Inc* Hot Topic Inc Iconix Brand Group Inc* Interface Inc Interval Leisure Group Inc Jack in the Box Inc* JAKKS Pacific Inc Jos A Bank Clothiers Inc* Kirkland's Inc* K-Swiss Inc* $ La-Z-Boy Inc Lithia Motors Inc Lumber Liquidators Holdings Inc* M/I Homes Inc* Maidenform Brands Inc* Marcus Corp MarineMax Inc* Marriott Vacations Worldwide Corp* Men's Wearhouse Inc/The Meritage Homes Corp* Mobile Mini Inc* Monarch Casino & Resort Inc* Multimedia Games Holding Co Inc* MWI Veterinary Supply Inc* OfficeMax Inc Oxford Industries Inc Papa John's International Inc* Pep Boys-Manny Moe & Jack/The Perry Ellis International Inc PetMed Express Inc Pinnacle Entertainment Inc* Pool Corp Quiksilver Inc* Red Robin Gourmet Burgers Inc* Ruby Tuesday Inc* rue21 inc* Ruth's Hospitality Group Inc* Ryland Group Inc/The ScanSource Inc* Select Comfort Corp* SHFL Entertainment Inc* Skechers U.S.A. Inc* SkyWest Inc Sonic Automotive Inc Sonic Corp* Spartan Motors Inc Stage Stores Inc Standard Motor Products Inc Standard Pacific Corp* Stein Mart Inc Steven Madden Ltd* Superior Industries International Inc Texas Roadhouse Inc Finish Line Inc/The Titan International Inc Toro Co/The True Religion Apparel Inc Tuesday Morning Corp* UniFirst Corp/MA United Stationers Inc Universal Electronics Inc* Vitamin Shoppe Inc* VOXX International Corp* Winnebago Industries Inc* Wolverine World Wide Inc Zale Corp* Zumiez Inc* Total Consumer, Cyclical See accompanying notes to financial statements. 19 S&P SmallCap Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2013 Security Description Shares Value (Note 1) Consumer, Non-Cyclical (16.65%) Abaxis Inc $ ABIOMED Inc* ABM Industries Inc Acorda Therapeutics Inc* Affymetrix Inc* Air Methods Corp Akorn Inc* Align Technology Inc* Alliance One International Inc* Almost Family Inc Amedisys Inc* American Greetings Corp American Public Education Inc* AMN Healthcare Services Inc* Amsurg Corp* Andersons Inc/The Arbitron Inc Arqule Inc* B&G Foods Inc Bio-Reference Labs Inc* Blyth Inc Boston Beer Co Inc/The* Calavo Growers Inc Cal-Maine Foods Inc Cambrex Corp* Cantel Medical Corp Capella Education Co* Cardtronics Inc* Career Education Corp* CDI Corp Centene Corp* Central Garden and Pet Co* Chemed Corp CONMED Corp Consolidated Graphics Inc* Corinthian Colleges Inc* Corvel Corp* Cross Country Healthcare Inc* CryoLife Inc Cubist Pharmaceuticals Inc* Cyberonics Inc* Diamond Foods Inc Emergent Biosolutions Inc* Ensign Group Inc/The Enzo Biochem Inc* ExlService Holdings Inc* Forrester Research Inc Gentiva Health Services Inc* Geo Group Inc/The Greatbatch Inc* Haemonetics Corp* Hain Celestial Group Inc/The* Hanger Inc* Healthcare Services Group Inc Healthways Inc* Heartland Payment Systems Inc Heidrick & Struggles International Inc Helen of Troy Ltd* $ Hi-Tech Pharmacal Co Inc ICU Medical Inc* Insperity Inc Integra LifeSciences Holdings Corp* Inter Parfums Inc Invacare Corp IPC The Hospitalist Co Inc* J&J Snack Foods Corp Kelly Services Inc Kindred Healthcare Inc* Korn/Ferry International* Landauer Inc LHC Group Inc* Lincoln Educational Services Corp Live Nation Entertainment Inc* Luminex Corp* Magellan Health Services Inc* MAXIMUS Inc Medifast Inc* Meridian Bioscience Inc Merit Medical Systems Inc* Molina Healthcare Inc* Momenta Pharmaceuticals Inc* Monro Muffler Brake Inc Nash Finch Co Natus Medical Inc* Navigant Consulting Inc* Neogen Corp* NuVasive Inc* On Assignment Inc* Palomar Medical Technologies Inc* PAREXEL International Corp* PharMerica Corp* Prestige Brands Holdings Inc* Questcor Pharmaceuticals Inc Resources Connection Inc Salix Pharmaceuticals Ltd* Sanderson Farms Inc Seneca Foods Corp* Snyders-Lance Inc Spartan Stores Inc Spectrum Pharmaceuticals Inc SurModics Inc* Symmetry Medical Inc* TeleTech Holdings Inc* Medicines Co/The* TreeHouse Foods Inc* TrueBlue Inc* Universal Technical Institute Inc Viad Corp ViroPharma Inc* WD-40 Co West Pharmaceutical Services Inc Total Consumer, Non-Cyclical Energy (3.78%) Approach Resources Inc* Basic Energy Services Inc* $ C&J Energy Services Inc* Carrizo Oil & Gas Inc* Cloud Peak Energy Inc* Comstock Resources Inc* Contango Oil & Gas Co Exterran Holdings Inc* Gulf Island Fabrication Inc Gulfport Energy Corp* Hornbeck Offshore Services Inc* ION Geophysical Corp* Lufkin Industries Inc Matrix Service Co* PDC Energy Inc* Penn Virginia Corp PetroQuest Energy Inc* Pioneer Energy Services Corp* SEACOR Holdings Inc Stone Energy Corp* SunCoke Energy Inc* Swift Energy Co* TETRA Technologies Inc* Total Energy Financial (19.45%) Acadia Realty Trust AMERISAFE Inc* Bank Mutual Corp Bank of the Ozarks Inc Banner Corp BBCN Bancorp Inc Boston Private Financial Holdings Inc Brookline Bancorp Inc Calamos Asset Management Inc Cedar Realty Trust Inc City Holding Co Colonial Properties Trust Columbia Banking System Inc Community Bank System Inc Cousins Properties Inc CVB Financial Corp DiamondRock Hospitality Co Dime Community Bancshares Inc EastGroup Properties Inc eHealth Inc* Employers Holdings Inc Encore Capital Group Inc* EPR Properties FNB Corp/PA Financial Engines Inc* First BanCorp/Puerto Rico* First Commonwealth Financial Corp First Financial Bancorp First Financial Bankshares Inc First Midwest Bancorp Inc/IL Forestar Group Inc* Franklin Street Properties Corp Getty Realty Corp See accompanying notes to financial statements. 20 S&P SmallCap Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2013 Security Description Shares Value (Note 1) Glacier Bancorp Inc $ Government Properties Income Trust Hanmi Financial Corp* Healthcare Realty Trust Inc HFF Inc Higher One Holdings Inc* Home BancShares Inc/AR Horace Mann Educators Corp Independent Bank Corp/Rockland MA Infinity Property & Casualty Corp Inland Real Estate Corp Interactive Brokers Group Inc Investment Technology Group Inc* Kilroy Realty Corp Kite Realty Group Trust LaSalle Hotel Properties Lexington Realty Trust LTC Properties Inc MarketAxess Holdings Inc MB Financial Inc Meadowbrook Insurance Group Inc Medical Properties Trust Inc Mid-America Apartment Communities Inc National Financial Partners Corp* National Penn Bancshares Inc Navigators Group Inc/The* NBT Bancorp Inc Northwest Bancshares Inc Old National Bancorp/IN Oritani Financial Corp PacWest Bancorp Parkway Properties Inc/Md Pennsylvania Real Estate Investment Trust Pinnacle Financial Partners Inc* Piper Jaffray Cos* Portfolio Recovery Associates Inc* Post Properties Inc PrivateBancorp Inc ProAssurance Corp Prospect Capital Corp Provident Financial Services Inc PS Business Parks Inc RLI Corp S&T Bancorp Inc Sabra Health Care REIT Inc Safety Insurance Group Inc Saul Centers Inc Selective Insurance Group Inc Simmons First National Corp Sovran Self Storage Inc Sterling Bancorp/NY Stewart Information Services Corp Stifel Financial Corp* Susquehanna Bancshares Inc $ SWS Group Inc* Tanger Factory Outlet Centers Texas Capital Bancshares Inc* Tompkins Financial Corp Tower Group Inc TrustCo Bank Corp NY UMB Financial Corp Umpqua Holdings Corp United Bankshares Inc/WV United Community Banks Inc/GA* United Fire Group Inc Universal Health Realty Income Trust Urstadt Biddle Properties Inc ViewPoint Financial Group Inc Virtus Investment Partners Inc* Wilshire Bancorp Inc* Wintrust Financial Corp World Acceptance Corp* Total Financial Industrial (18.65%) AAON Inc AAR Corp Actuant Corp Advanced Energy Industries Inc* Aegion Corp* Aerovironment Inc* Albany International Corp AM Castle & Co* American Science & Engineering Inc Analogic Corp AO Smith Corp Apogee Enterprises Inc Applied Industrial Technologies Inc Arkansas Best Corp Astec Industries Inc AZZ Inc Badger Meter Inc Barnes Group Inc Bel Fuse Inc Belden Inc Benchmark Electronics Inc* Brady Corp Briggs & Stratton Corp Bristow Group Inc Calgon Carbon Corp* Checkpoint Systems Inc* CIRCOR International Inc Cognex Corp Coherent Inc Comfort Systems USA Inc CTS Corp Cubic Corp Curtiss-Wright Corp Cymer Inc* Daktronics Inc Darling International Inc* Drew Industries Inc $ Dycom Industries Inc* Eagle Materials Inc Electro Scientific Industries Inc EMCOR Group Inc Encore Wire Corp EnerSys Inc* Engility Holdings Inc* EnPro Industries Inc* Era Group Inc* ESCO Technologies Inc Exponent Inc* FARO Technologies Inc* Federal Signal Corp* FEI Co Forward Air Corp Franklin Electric Co Inc GenCorp Inc* Geospace Technologies Corp* Gibraltar Industries Inc* Griffon Corp Haynes International Inc Headwaters Inc* Heartland Express Inc Hillenbrand Inc Hub Group Inc* II-VI Inc* Intermec Inc* Intevac Inc* iRobot Corp* John Bean Technologies Corp Kaman Corp Kaydon Corp Knight Transportation Inc Koppers Holdings Inc Lindsay Corp Littelfuse Inc LSB Industries Inc* Lydall Inc* Measurement Specialties Inc* Methode Electronics Inc Moog Inc* Movado Group Inc Mueller Industries Inc Myers Industries Inc National Presto Industries Inc NCI Building Systems Inc* Newport Corp* Old Dominion Freight Line Inc* Olympic Steel Inc Orbital Sciences Corp* Orion Marine Group Inc* OSI Systems Inc* Park Electrochemical Corp Plexus Corp* Powell Industries Inc* Quanex Building Products Corp Rofin-Sinar Technologies Inc* Rogers Corp* RTI International Metals Inc* See accompanying notes to financial statements. 21 S&P SmallCap Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2013 Security Description Shares Value (Note 1) Simpson Manufacturing Co Inc $ Standex International Corp STR Holdings Inc* Sturm Ruger & Co Inc Teledyne Technologies Inc* Tennant Co Tetra Tech Inc* Texas Industries Inc* Tredegar Corp TTM Technologies Inc* Universal Forest Products Inc Vicor Corp* Watts Water Technologies Inc Total Industrial Technology (9.06%) 3D Systems Corp* Agilysys Inc* ATMI Inc* Avid Technology Inc* Blackbaud Inc Bottomline Technologies de Inc* Brooks Automation Inc Cabot Microelectronics Corp CACI International Inc* Ceva Inc* CIBER Inc* Cirrus Logic Inc* Cohu Inc Computer Programs & Systems Inc CSG Systems International Inc* Digi International Inc* Diodes Inc* DSP Group Inc* Ebix Inc Electronics for Imaging Inc* Entropic Communications Inc* EPIQ Systems Inc Exar Corp* GT Advanced Technologies Inc* Hittite Microwave Corp* iGATE Corp* Insight Enterprises Inc* Interactive Intelligence Group Inc* j2 Global Inc Kopin Corp* Kulicke & Soffa Industries Inc* LivePerson Inc* Manhattan Associates Inc* Medidata Solutions Inc* Mercury Systems Inc* Micrel Inc Microsemi Corp* MicroStrategy Inc* MKS Instruments Inc Monolithic Power Systems Inc Monotype Imaging Holdings Inc $ MTS Systems Corp Nanometrics Inc* Netscout Systems Inc* Omnicell Inc* Pericom Semiconductor Corp* Power Integrations Inc Progress Software Corp* Quality Systems Inc Radisys Corp* Rubicon Technology Inc* Rudolph Technologies Inc* Sigma Designs Inc* Super Micro Computer Inc* Supertex Inc Sykes Enterprises Inc* Synaptics Inc* Synchronoss Technologies Inc* SYNNEX Corp* Take-Two Interactive Software Inc* Tessera Technologies Inc TriQuint Semiconductor Inc* Tyler Technologies Inc* Ultratech Inc* Veeco Instruments Inc* Virtusa Corp* Volterra Semiconductor Corp* Total Technology Utilities (3.82%) ALLETE Inc American States Water Co Avista Corp CH Energy Group Inc El Paso Electric Co Laclede Group Inc/The New Jersey Resources Corp Northwest Natural Gas Co NorthWestern Corp Piedmont Natural Gas Co Inc South Jersey Industries Inc Southwest Gas Corp UIL Holdings Corp UNS Energy Corp Total Utilities Total Common Stock (Cost $30,612,196) Short-Term Investments (2.25%) United States Treasury Bills (2.25%) Par Value United States T-Bill 4/11/2013, DN $ United States T-Bill 04/18/2013, DN Total United States Treasury Bills Total Short-Term Investments (Cost $899,924) Security Description Value (Note 1) Total Investments (Cost $31,511,357) (98.78%) $ Other Net Assets (1.22%) Net Assets (100.00%) $ * Non-income producing security. (a) Futures contracts at February 28, 2013: Contracts - $100 times premium / delivery month / commitment Russell 2000 MINI Unrealized Appreciation 15 / MAR 2013 / Long $ See accompanying notes to financial statements. 22 Shelton Core Value Fund Portfolio of Investments (Unaudited) 2/28/2013 Security Description Shares Value (Note 1) Common Stock (99.37%) Basic Materials (3.83%) Chemicals (3.83%) EI du Pont de Nemours & Co $ PPG Industries Inc Praxair Inc Sensient Technologies Corp Total Basic Materials Communications (5.85%) Media (1.62%) Walt Disney Co/The Telecommunications (4.23%) AT&T Inc Rogers Communications Inc Verizon Communications Inc Total Communications Consumer, Cyclical (9.06%) Auto Manufacturers (1.17%) Ford Motor Co Retail (7.89%) CVS Caremark Corp Home Depot Inc/The McDonald's Corp Ross Stores Inc Starbucks Corp Target Corp Total Consumer, Cyclical Consumer, Non-Cyclical (22.28%) Agriculture (2.85%) AbbVie Inc Altria Group Inc Reynolds American Inc Beverages (1.48%) PepsiCo Inc Biotechnology (2.64%) Celgene Corp* Gilead Sciences Inc* Commercial Services (1.30%) Lender Processing Services Inc Moody's Corp Paychex Inc Cosmetics / Personal Care (2.81%) Colgate-Palmolive Co Procter & Gamble Co/The Food (0.85%) ConAgra Foods Inc $ Healthcare - Products (3.76%) Baxter International Inc Johnson & Johnson Healthcare - Services (2.80%) Aetna Inc HealthSouth Corp* WellPoint Inc Household Products / Wares (0.93%) Kimberly-Clark Corp Pharmaceuticals (2.86%) Abbott Laboratories AmerisourceBergen Corp Merck & Co Inc Total Consumer, Non-Cyclical Energy (14.01%) Oil & Gas (11.82%) Anadarko Petroleum Corp Apache Corp BP PLC Chevron Corp ConocoPhillips Devon Energy Corp Exxon Mobil Corp Royal Dutch Shell PLC Oil & Gas Services (1.88%) Baker Hughes Inc Schlumberger Ltd Pipelines (0.31%) Spectra Energy Corp Total Energy Financial (16.26%) Banks (9.68%) Bank of America Corp Bank of New York Mellon Corp/The Goldman Sachs Group Inc/The JPMorgan Chase & Co State Street Corp US Bancorp Wells Fargo & Co Diversified Financial Services (2.77%) BlackRock Inc Morgan Stanley NYSE Euronext $ Insurance (3.02%) Arthur J Gallagher & Co Aspen Insurance Holdings Ltd Marsh & McLennan Cos Inc Principal Financial Group Inc StanCorp Financial Group Inc Travelers Cos Inc/The Savings & Loans (0.79%) New York Community Bancorp Inc Total Financial Industrial (9.79%) Aerospace/Defense (2.94%) Boeing Co/The Northrop Grumman Corp Rockwell Collins Inc United Technologies Corp Electronics (0.25%) Agilent Technologies Inc Machinery - Construction & Mining (1.53%) Caterpillar Inc Miscellaneous Manufacturing (3.12%) 3M Co Barnes Group Inc Danaher Corp Transportation (1.95%) FedEx Corp Seaspan Corp Union Pacific Corp United Parcel Service Inc Total Industrial Technology (11.60%) Computers (4.58%) Apple Inc Diebold Inc EMC Corp/MA* Hewlett-Packard Co International Business Machines Corp Semiconductors (4.47%) Analog Devices Inc Intel Corp KLA-Tencor Corp Linear Technology Corp QUALCOMM Inc See accompanying notes to financial statements. 23 Shelton Core Value Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2013 Security Description Shares Value (Note 1) Taiwan Semiconductor Manufacturing Co Ltd $ Texas Instruments Inc Software (2.55%) Microsoft Corp Oracle Corp Total Technology Utilities (6.69%) Electric (5.75%) Ameren Corp Consolidated Edison Inc DTE Energy Co Duke Energy Corp Entergy Corp Exelon Corp FirstEnergy Corp NextEra Energy Inc PG&E Corp Pinnacle West Capital Corp Southern Co/The $ Gas (0.94%) AGL Resources Inc NiSource Inc Sempra Energy Total Utilities Total Common Stock (Cost $115,336,248) Short-Term Investments (0.35%) United States Treasury Bills (0.35%) Par Value United States T-Bill 4/11/2013, DN $ Total United States Treasury Bills Total Short-Term Investments (Cost $599,965) Security Description Value (Note 1) Total Investments (Cost $115,936,213) (a) (99.72%) $ Other Net Assets (0.28%) Net Assets (100.00%) $ * Non-income producing security. European Growth & Income Fund Portfolio of Investments (Unaudited) 2/28/2013 Security Description Shares Value (Note 1) Common Stock (98.90%) Basic Materials (8.74%) Chemicals (2.55%) BASF SE $ Iron / Steel (0.45%) APERAM ArcelorMittal Mining (5.74%) Anglo American PLC BHP Billiton Ltd Rio Tinto PLC Total Basic Materials Communications (9.62%) Telecommunications (9.62%) Deutsche Telekom AG France Telecom SA Nokia OYJ Telefonaktiebolaget LM Ericsson Telefonica SA Vodafone Group PLC Total Communications Consumer, Cyclical (1.77%) Auto Manufacturers (1.77%) Daimler AG Total Consumer, Cyclical Consumer, Non-Cyclical (31.96%) Agriculture (3.32%) British American Tobacco PLC $ Beverages (5.97%) Anheuser-Busch InBev NV Diageo PLC Food (8.72%) Nestle SA Unilever NV Pharmaceuticals (13.95%) Bayer AG Novartis AG Roche Holding AG Sanofi Total Consumer, Non-Cyclical Energy (13.57%) Oil & Gas (13.57%) BP PLC Eni SpA Royal Dutch Shell PLC Total SA Total Energy Financial (20.19%) Banks (15.23%) Banco Bilbao Vizcaya Argentaria SA $ Banco Santander SA Barclays PLC BNP Paribas SA Deutsche Bank AG HSBC Holdings PLC Intesa Sanpaolo SpA Societe Generale SA* UBS AG Diversified Financial Services (0.85%) Credit Suisse Group AG Insurance (4.11%) Allianz SE AXA SA ING Groep NV* Total Financial Industrial (8.23%) Building Materials (0.68%) CRH PLC Electronics (0.92%) Koninklijke Philips Electronics NV See accompanying notes to financial statements. 24 European Growth & Income Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2013 Security Description Shares Value (Note 1) Miscellaneous Manufacturing (6.63%) Siemens AG $ Total Industrial Technology (3.37%) Semiconductors (1.14%) ASML Holding NV Software (2.23%) SAP AG Total Technology Utilities (1.45%) Electric (1.45%) E.ON SE GDF Suez Total Utilities Total Common Stock (Cost $13,044,988) $ Short-Term Investments (0.78%) United States Treasury Bills (0.78%) Par Value United States T-Bill 04/18/2013, DN $ Total United States Treasury Bills Total Short-Term Investments (Cost $99,986) Total Investments (Cost $13,144,974) (a) (99.68%) Other Net Assets (0.32%) Net Assets (100.00%) $ * Non-income producing security. Nasdaq-100 Index Fund Portfolio of Investments (Unaudited) 2/28/2013 Security Description Shares Value (Note 1) Common Stock (91.27%) Basic Materials (0.40%) Chemicals (0.27%) Sigma-Aldrich Corp $ Mining (0.13%) Randgold Resources Ltd Total Basic Materials Communications (26.68%) Internet (15.98%) Amazon.com Inc* Baidu Inc* eBay Inc* Expedia Inc F5 Networks Inc* Facebook Inc* Google Inc* Liberty Interactive Corp* Netflix Inc* priceline.com Inc* Symantec Corp* VeriSign Inc* Yahoo! Inc* Media (6.24%) Comcast Corp DIRECTV* News Corp Sirius XM Radio Inc Viacom Inc Telecommunications (4.46%) Cisco Systems Inc $ Virgin Media Inc Vodafone Group PLC Total Communications Consumer, Cyclical (6.38%) Auto Manufacturers (0.49%) PACCAR Inc Distribution / Wholesale (0.62%) Fastenal Co Fossil Inc* Lodging (0.34%) Wynn Resorts Ltd Retail (4.53%) Bed Bath & Beyond Inc* Costco Wholesale Corp Dollar Tree Inc* O'Reilly Automotive Inc* Ross Stores Inc Sears Canada Inc Sears Holdings Corp* Staples Inc Starbucks Corp Toys / Games / Hobbies (0.40%) Mattel Inc Total Consumer, Cyclical Consumer, Non-Cyclical (15.01%) Beverages (0.48%) Green Mountain Coffee Roasters Inc* $ Monster Beverage Corp* Biotechnology (7.93%) Alexion Pharmaceuticals Inc* Amgen Inc Biogen Idec Inc* Celgene Corp* Gilead Sciences Inc* Life Technologies Corp* Vertex Pharmaceuticals Inc* Commercial Services (1.37%) Apollo Group Inc* Automatic Data Processing Inc Paychex Inc Food (2.00%) Mondelez International Inc Whole Foods Market Inc Healthcare - Products (1.01%) DENTSPLY International Inc Henry Schein Inc* Intuitive Surgical Inc* See accompanying notes to financial statements. 25 Nasdaq-100 Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2013 Security Description Shares Value (Note 1) Pharmaceuticals (2.22%) Express Scripts Holding Co* $ Mylan Inc/PA* Perrigo Co Warner Chilcott PLC Total Consumer, Non-Cyclical Industrial (1.09%) Electronics (0.34%) Flextronics International Ltd* Garmin Ltd Environmental Control (0.24%) Stericycle Inc* Transportation (0.51%) CH Robinson Worldwide Inc Expeditors International of Washington Inc Total Industrial Technology (41.71%) Computers (14.87%) Apple Inc Cognizant Technology Solutions Corp* Dell Inc NetApp Inc* Research In Motion Ltd* SanDisk Corp* Seagate Technology PLC Semiconductors (11.54%) Altera Corp Applied Materials Inc Avago Technologies Ltd Broadcom Corp Intel Corp KLA-Tencor Corp Lam Research Corp* Linear Technology Corp Marvell Technology Group Ltd Maxim Integrated Products Inc Microchip Technology Inc $ Micron Technology Inc* NVIDIA Corp QUALCOMM Inc Texas Instruments Inc Xilinx Inc Software (15.30%) Activision Blizzard Inc Adobe Systems Inc* Akamai Technologies Inc* Autodesk Inc* BMC Software Inc* CA Inc Cerner Corp* Check Point Software Technologies Ltd* Citrix Systems Inc* Electronic Arts Inc* Fiserv Inc* Intuit Inc Microsoft Corp Nuance Communications Inc* Oracle Corp Total Technology Total Common Stock (Cost $36,541,333) Preferred Stock (0.00%) Orchard Supply HWare Series A; 0% Coupon 50 81 Total Preferred Stock (Cost $57) 81 Short-Term Investments (6.78%) United States Treasury Bills (6.78%) Par Value United States T-Bill 4/11/2013, DN $ United States T-Bill 04/18/2013, DN Total United States Treasury Bills Total Short-Term Investments (Cost $3,599,734) Security Description Value (Note 1) Total Investments (Cost $40,141,124) (a) (98.05%) $ Other Net Assets (1.95%) Net Assets (100.00%) $ * Non-income producing security. (a) Futures contracts at February 28, 2013: Contracts - $20 times premium / delivery month / commitment Nasdaq 100 E-MINI Unrealized Appreciation 86 / MAR 2013 / Long $ See accompanying notes to financial statements. 26 Statements of Assets & Liabilities February 28, 2013 (Unaudited) California Tax-Free Income Fund California Insured Intermediate Fund California Tax-Free Money Market Fund U.S. Government Securities Fund Short-Term U.S. Government Bond Fund The United States Treasury Trust Assets Investments in securities Cost of Investments $ Market value of investments (Note 1) Cash Interest receivable — — Receivable for investments sold — Receivable for fund shares sold — — Receivable from investment advisor — Prepaid expenses — Total assets $ Liabilities Payable for investments purchased — Payable for fund shares repurchased Payable to investment advisor — — Distributions payable — Accrued 12b-1 fees — — — 49 Accrued shareholder service fees — — — 77 Accrued administration fees Accrued expenses 12 Total liabilities $ Net assets $ Net assets at February 29, 2013 consist of Paid-in capital Undistributed net investment income ) — ) — Accumulated net realized gains (losses) ) ) — ) ) Unrealized appreciation (depreciation) of investments ) — — Total net assets $ Net assets Direct Shares $ A Shares $
